HALPERN LAW GROUP
ARID. HALPERN, ATTORNEY AT LAW -              OSB # 045230
ari@halpernlawgroup.net
62910 OB Riley Rd., Ste. 100 ·
Bend, OR 97703
Voice: (541) 388-8410
Fax: (541) 323-2306
Attorney for Plaintiff




                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                   EUGENE DIVISION




DANIEL R. SCHREMP,                                     Case No. 6:18-cv-1673-BR

     Plaintiff,

vs.
COMMISSIONER,                                          ORDER - EQUAL ACCESS
SOCIAL SECURITY ADMINISTRATION                         TO JUSTICE ACT AWARD
                                                       OF FEES
      Defendant.




      Attorney fees in the amount of $7,186.83 are hereby awarded to Plaintiff pursuant to the

Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to any offset allowed under the

Treasury Offset Program, payment of this award shall be made via check sent to Ari Halpern's

address: 62910 O.B. Riley Rd, Suite 100, Bend, OR 97703.         In accordance with the fee



                                                                     _,
ORDER - EQUAL ACCESS TO JUSTICE ACT AW ARD OF FEES                                 -   Page 1
assignment which Plaintiff has signed, payment shall be made in Ari Halpern's name if no debt

subject to offset exists.

        DATEDthis _ _ dayof ::i-•,;;;:.1v.. ,,• ··   ,20\c\.




                                            United States District Comt Judge

Submitted on September 27, 2019
s/ Ari D. Halpern
ARID. HALPERN, OSB # 045230
Voice: (541) 388-8410
Fax: (541) 323-2306
ari@halpernlawgroup.net
Attorney for Plaintiff




ORDER - EQUAL ACCESS TO JUSTICE ACT AW ARD OF FEES                                 -   Page 2
